Citation Nr: 1716895	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  08-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to higher disability ratings for a service-connected lumbar strain, initially rated as noncompensable prior to April 2, 2008, and rated as 10 percent disabling since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2005, September 2007, and April 2008 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs).

As noted in the May 2014 Board remand, in July 2006, the Veteran filed a timely notice of disagreement (NOD) with the rating assignment made in the November 2005 rating decision that first awarded service connection for his lumbar spine strain.  Thus, the lumbar spine claim has remained on appeal since the filing of the July 2006 NOD.  

The Veteran testified at a hearing before the undersigned in January 2012.  He additionally testified at an RO Decision Review Officer (DRO) hearing in February 2010.  Transcripts of these hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination of the spine was last conducted in September 2015.  However, recent case law renders the examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the examination are insufficient to assess the Veteran's motion in passive motion and on non-weight bearing.  Accordingly, the Veteran should be afforded a VA examination to assess the current nature and severity of the service-connected lumbar strain.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to evaluate the current severity of the service-connected lumbar strain.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




